Continuation Sheet

1. 35 USC 112 b
Claim 18 recites compare preventing the second token identifier from being linked to the player data object of the player in response to the comparison identifying a first player data object of the plurality of player data objects linked to the second token identifier. The claim is indefinite because it is not clear if the second token identifier is linked to the player data object. The claim indicates that the second token identifier is linked to a first player data object. Then the claim says is it prevented from being linked.

2. 35 USC 102 Reference A (Shigeta US 2019/0340873)
1. Reference A discloses a system for tracking players and tokens in a casino gaming environment (Fig. 1), the system comprising: 
at least one image sensor (camera 2 in Fig. 1) configured to capture image data of a gaming table (4 in Fig. 1) and a player area (7 in Fig. 1) associated with the gaming table (paragraphs 8, 11-12, 17-20, 54); and 
a tracking controller communicatively coupled to the at least one image sensor to receive the captured image data (14 in Fig. 1), the tracking controller configured to: 
detect a player occupying the player area (paragraphs 17-20, 57, 62-63) and a token set (9 in Fig. 1, paragraphs 11-13, 57) from the captured image data at least by applying at least one image neural network model (various neural network to recognize object images; paragraphs 134-136) to the captured image data to generate at least one key player data element for the player and to generate at least one key token data 
generate a player data object representing physical characteristics of the player based on the at least one key player data element (player data object such as an image of a face, paragraph 90); 
link the player data object to a player identifier associated with the player (link to player by tracking chips wagered, win, chips moved, added, subtracted by the associated with a specified player (“specified player”, paragraphs 17, 62, 90)’
generate a token identifier for the detected token set based on the at least one key token data element (identify type of chip wagered, paragraph 72, 75, 78, 84); and 
link the token identifier to the player data object based on a physical relationship (Physical relationship being that the chips and player are within the same play position 7 in Fig. 1. Images are analyzed at each paly position; paragraphs 75, 77, 89-90, 92, 93) between the player and the token set indicated by the at least one key player data element and the at least one key token data element (link to player by tracking chips wagered, win, chips moved, added, subtracted by the associated with a specified player, paragraphs 8, 11, 14, 17, 19, 60, 62, 90-92. 
 
	8 See rejection for claim 1.

12. Reference A discloses that the physical characteristics represented by the player data object include at least one of a face, a head, a limb, an extremity, or a torso, 

13. Reference A the method of claim 8 further comprising: receiving, by the tracking controller subsequent image data from the image sensor; detecting, by the tracking controller, the player is present in the subsequent image data; applying, by the tracking controller, the at least one image neural network model to the subsequent image data to generate at least one updated key player data element; and replacing, by the tracking controller, one or more key player data elements of the player data object associated with the player with the at least one updated key player data element (This is inherent since (This is inherent since image neural network model is an AI learning model and therefore requires data elements and models to be updated).

14. Reference A teaches the player data object includes location data indicating the player is present at the gaming table (i.e. specifying a player at the play position or table, paragraphs 17, 18, 62-63), and wherein in response to the player being absent from subsequent image data captured by the image sensor, the tracking controller removes the location data from the player data object (“When the player leaves the seat, the paler cannot be tracked”; paragraph 92. Therefore the current location data is removed from being associated with the table since the player cannot be tracked.).

15. See rejection for claim 1 above (i.e. face and hand; paragraphs 90, 121-122).



20. The tracking controller of claim 15, wherein the physical characteristics represented by the player data object include at least one of a face, a head, a limb, an extremity, or a torso, the player data object including position data for the represented physical characteristics.

3. 35 USC 103 Reference A (Shigeta US 2019/0340873) in view of Reference B (Storch US 2006/0177109)

2, 9, 16. Reference A discloses the claimed invention but fails to teach tracking controller is configured to: compare the at least one key player data element to historical player data stored by a player tracking database in communication with the communication device of the tracking controller; in response to the comparison identifying historical player data associated with the player, retrieve the player identifier from the identified historical player data; and in response to the comparison indicating an absence of historical player data associated with the player, generate the player identifier. In an analogous art to tracking players playing a game, Reference B discloses compare the at least one key player data element to historical player data stored by a 

5. Reference A in view of B discloses the tracking controller is configured to: detect a second player occupying the player area from the captured image data by applying at least one image neural network model to the captured image data to generate at least one key player data element associated with the second player; compare the at least one key player data element associated with the second player to 

4. 35 USC 103 Reference A (Shigeta US 2019/0340873) in view of Reference B (Storch US 2006/0177109) and further in view of Reference C (Lyons (US 20090118022).

3, 17. Reference A in view B discloses the claimed invention and, in response to the comparison indicating the absence of historical player data associated with the player the generated player identifier is temporarily associated with the player (see rejection for claim 2 above). However Reference A and B fails to teach that the generated player identifier is temporarily associated with the player until expiration of at least one of a predetermined period of time or a predetermined period of inactivity. However it is would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering games, Reference C discloses that a temporary player 

5. 35 USC 103 Reference A (Shigeta US 2019/0340873) in view of Reference D (Mattice US 2010093429)

4. Reference A discloses that at least one key player data element includes one or more key player data elements representing a hand of the player and indicating a position of the hand (hand 6h in Fig. 13; paragraphs 119-122). However, Reference A fails to teach the physical relationship between the player and the token set is indicated by a proximity between the position of the hand indicated by the one or more key player data elements and a position of the token set indicated by the one or more key token data elements. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering games, Reference D discloses a method of identifying players and tracking players’ wagers. Reference D 

6. 35 USC 103 Reference A (Shigeta US 2019/0340873) in view of Reference E (Vogi US 5,870,493)

10. Reference A discloses the method of claim 8, wherein the at least one image neural network model includes a first image neural network model configured to generate a first set of key player data elements representing a first physical characteristic of the player and a second neural network model configured to generate a second set of key player data elements representing a second physical characteristic (i.e. face and hand; paragraphs 90, 121-122) but fails to teach generating the player data object includes linking the first set and the second set of key player data elements to the player data object based on a physical proximity between the first physical 

11. Reference E teaches he method of claim 10, wherein the first set of key player data elements represents a face of the player having a first position in the captured image data and the second set of key player data elements represents a torso 

/JASSON H YOO/           Primary Examiner, Art Unit 3715